                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CESAR ROBERTO MEDRANO GARZA                                                            PLAINTIFF
#59605-279

v.                                Case No. 4:18-cv-00263-KGB

USA                                                                                  DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Cesar Roberto Medrano Garza’s complaint is dismissed without prejudice.

       It is so ordered this 6th day of February, 2019.


                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
